--------------------------------------------------------------------------------

Exhibit 10.1
 
SUPPLEMENTAL INDENTURE NO. 1


SUPPLEMENTAL INDENTURE NO. 1 (this “Supplemental Indenture”), dated as of July
18, 2007, by and among Grande Communications Holdings, Inc., a Delaware
corporation (the “Company”), Grande Communications Networks, Inc., a Delaware
corporation and wholly-owned subsidiary of the Company (the “Guarantor”), and
U.S. Bank National Association, as trustee (the “Trustee”).
 
WHEREAS, the Company and the Guarantor have heretofore executed and delivered to
the Trustee an indenture, dated as of March 23, 2004 (the “Indenture”),
providing for the issuance of 14% Senior Secured Notes due 2011 (the “Notes”),
pursuant to which the Company issued Notes in the aggregate principal amount of
$136,000,000 in 2004;
 
WHEREAS, on March 24, 2006, the Company issued Additional Notes in the aggregate
principal amount of $32,000,000 (the “2006 Additional Notes”), as permitted by
Sections 2.01(d), 2.02 and 4.09(a) of the Indenture;
 
WHEREAS, the Company desires to issue Additional Notes in the aggregate
principal amount of $25,000,000 (the “2007 Additional Notes”) under the terms of
the Indenture;
 
WHEREAS, the issuance of the 2007 Additional Notes is not permitted under
Section 4.09 of the Indenture;
 
WHEREAS, Section 9.02 of the Indenture provides that, with the written consent
of the Holders of at least a majority in aggregate principal amount of the then
outstanding Notes (the “Requisite Consents”), compliance with any provision of
the Indenture may be waived and the Indenture may be amended or supplemented,
subject to certain exceptions as set forth therein;
 
WHEREAS, the Company has obtained the Requisite Consents to amend the Indenture
as set forth herein to permit the issuance of the 2007 Additional Notes (the
“Amendments”);
 
WHEREAS, the Company has made a request of the Trustee accompanied by a
resolution of its Board of Directors authorizing the execution of this
Supplemental Indenture and evidence that the Requisite Consents to the
Amendments have been obtained and, concurrent with the execution hereof, the
Company has delivered to the Trustee an Officers’ Certificate and has caused its
counsel to deliver to the Trustee an Opinion of Counsel;
 
WHEREAS, the Company and the Guarantor desire and have requested the Trustee to
enter into this Supplemental Indenture to evidence the Amendments and the
issuance of the 2007 Additional Notes; and
 
WHEREAS, pursuant to Article 9 of the Indenture, the Trustee is authorized to
execute and deliver this Supplemental Indenture.
 
NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the Company and the
Trustee mutually covenant and agree for the equal and ratable benefit of the
Holders of the Notes as follows:
 
1

--------------------------------------------------------------------------------


 
1.           Effectiveness and Effect.  This Supplemental Indenture shall take
effect at the time of the execution hereof, and the Amendments provided for
below shall have no force or effect prior to such time.  Subject to the
foregoing, the provisions set forth in this Supplemental Indenture shall be
deemed to be, and shall be construed as part of, the Indenture.  All references
to the Indenture in the Indenture or in any other agreement, document or
instrument delivered in connection therewith or pursuant thereto shall be deemed
to refer to the Indenture as amended by this Supplemental Indenture.  Except as
amended hereby, the Indenture shall remain in full force and effect.
 
2.           Additional Notes.  The definition of the term “Additional Notes”
set forth in Section 1.01 of the Indenture is hereby supplemented by adding the
following sentence to the end of such definition:
 
“On May 24, 2006, the Company issued $32,000,000 of Additional Notes and on July
18, 2007, the Company issued $25,000,000 of Additional Notes.”
 
3.           Section 4.09.  Section 4.09(b) of the Indenture is hereby amended
by (i) adding the words “or clause (13) of this Section 4.09(b)” to the end of
clause (3); (ii) deleting the word “and” at the end of clause (11);
(iii) deleting the period at the end of clause (12) and inserting “; and” in its
place, and (iv) adding the following language as a new clause (13):
 
“(13) the incurrence by the Company and the Guarantors of Indebtedness in
respect of the issuance of Additional Notes in the aggregate principal amount of
$25,000,000 in July 2007.”
 
4.           Capitalized Terms.  Capitalized terms used herein without
definition shall have the meanings assigned to them in the Indenture.
 
5.           Ratification of Indenture.  Except as amended and supplemented by
this Supplemental Indenture, the Indenture is ratified in all respects and the
terms and provisions of the Indenture remain in full force and effect.
 
6.           Severability.  In the event that any provisions of this
Supplemental Indenture shall be invalid, illegal or unenforceable, the validity,
legality and enforceability of the remaining provisions shall not in any way be
affected or impaired thereby.
 
7.           Trust Indenture Act.  If any provisions hereof limit, qualify or
conflict with any provisions of the TIA required under the TIA to be a part of
and govern this Supplemental Indenture, the provisions of the TIA shall
control.  If any provision hereof modifies or excludes any provision of the TIA
that pursuant to the TIA may be so modified or excluded, the provisions of the
TIA as modified or excluded hereby shall apply.
 
8.           New York Law to Govern.  THE INTERNAL LAW OF THE STATE OF NEW YORK
SHALL GOVERN AND BE USED TO CONSTRUE THIS SUPPLEMENTAL INDENTURE BUT WITHOUT
GIVING EFFECT TO APPLICABLE PRINCIPLES OF CONFLICTS OF LAW TO THE EXTENT THAT
THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION WOULD BE REQUIRED THEREBY.
 
2

--------------------------------------------------------------------------------


 
9.            Successors.  This Supplemental Indenture shall inure to the
benefit of and be binding upon the parties hereto and each of their respective
successors and permitted assigns.
 
10.           Counterparts.  The parties may sign any number of copies of this
Supplemental Indenture.  Each signed copy shall be an original, but all of them
together represent the same agreement.
 
11.           Effect of Headings.  The Section headings herein are for
convenience only and shall not affect the construction hereof.
 
12.           The Trustee.  The Trustee shall not be responsible in any manner
whatsoever for or in respect of the validity or sufficiency of this Supplemental
Indenture or for or in respect of the recitals contained herein, all of which
recitals are made solely by the Company.
 
[Signature Page Follow]
 
3

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have caused this Supplemental Indenture
to be duly executed and attested, all as of the date first above written.
 
Dated:  July 18, 2007
 

            GRANDE COMMUNICATIONS HOLDINGS, INC.                       By:
/s/ Roy H. Chestnutt
      
Name: Roy H. Chestnutt
      
Title: President and Chief Executive Officer
                       GRANDE COMMUNICATIONS NETWORKS, INC.                    
  By:
/s/ Roy H. Chestnutt
      
Name: Roy H. Chestnutt
      
Title: President and Chief Executive Officer
                       U.S. BANK NATIONAL ASSOCIATION, as Trustee              
        By:
/s/ Raymond S. Haverstock
      
Authorized Signatory
 

 
 
4

--------------------------------------------------------------------------------